REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a resistance and brake compound control structure, comprising: a sleeve, including an operating end and an acting end; a push rod, disposed in the sleeve, the push rod being movable to extend out of the acting end; an elastic member, disposed in the sleeve, the elastic member being configured to exert a force to the push rod for giving the push rod a return elastic force toward the operating end; a compound operating member, including an operating portion and a screw rod, the compound operating member being disposed at the operating end, the screw rod extending into the sleeve, the screw rod having a pushing end; a pushing member, disposed in the sleeve in a non-rotatable manner, the pushing member having a threaded hole, the screw rod being screwed to the threaded hole; andPage 2 of 11MR1111-2222Application Serial No. 17/307,434 Reply to Office Action dated 25 May 2022a clamping member, fixed in the sleeve to block a rotation path of the pushing member so that the pushing member cannot be rotated, wherein when the operating portion is rotated, the pushing member stays in the sleeve through the return elastic force, the screw rod is rotated relative to the pushing member, and the pushing end is rotated to push the push rod; when the operating portion is pushed, the screw rod and the pushing member are pushed synchronously to push the push rod.
Claims 3, 5, 6 depend either directly or indirectly from claim 1 and are allowable for all the reasons claim 1 is allowable.

Regarding independent claim 4, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a resistance and brake compound control structure comprising: a sleeve, including an operating end and an acting end, an inner edge of the sleeve has a non-circular cross-sectional profile; a push rod, disposed in the sleeve, the push rod being movable to extend out of the acting end, an elastic member, disposed in the sleeve, the elastic member being configured to exert a force to the push rod for giving the push rod a return elastic force toward the operating end, a compound operating member, including an operating portion and a screw rod, the compound operating member being disposed at the operating end, the screw rod extending into the sleeve, the screw rod having a pushing end; and a pushing member, disposed in the sleeve in a non-rotatable manner and having a cross-sectional profile corresponding in shape to the cross-sectional profile of the inner edge of the sleeve, the pushing member having a threaded hole, the screw rod being screwed to the threaded hole, wherein when the operating portion is rotated, the pushing member stays in the sleeve through the return elastic force, the screw rod is rotated relative to the pushing member, and the pushing end is rotated to push the push rod; when the operating portion Page 4 of 11MR1111-2222Application Serial No. 17/307,434 Reply to Office Action dated 25 May 2022is pushed, the screw rod and the pushing member are pushed synchronously to push the push rod.

Regarding independent claim 7, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, an exercise machine having a resistance and brake compound control structure, comprising: an exercise machine body;Page 5 of 11MR1111-2222Application Serial No. 17/307,434 Reply to Office Action dated 25 May 2022a resistance unit, movably mounted to the exercise machine body; a flywheel, rotatably mounted to the exercise machine body; a sleeve, disposed on the exercise machine body, the sleeve including an operating end and an acting end; a push rod, disposed in the sleeve, the push rod being movable to extend out of the acting end; an elastic member, disposed in the sleeve, the elastic member being configured to exert a force to the push rod for giving the push rod a return elastic force toward the operating end; a compound operating member, including an operating portion and a screw rod, the compound operating member being disposed at the operating end, the screw rod extending into the sleeve, the screw rod having a pushing end; a pushing member, disposed in the sleeve in a non-rotatable manner, the pushing member having a threaded hole, the screw rod being screwed to the threaded hole; and a clamping member, fixed in the sleeve to block a rotation path of the pushing member so that the pushing member cannot be rotated, wherein when the operating portion is rotated, the pushing member stays in the sleeve through the return elastic force, the screw rod is rotated relative to the pushing member, the pushing end is rotated to push the push rod, and the push rod abuts against Page 6 of 11MRI 111-2222 Application Serial No. 17/307,434 Reply to Office Action dated 25 May 2022 the resistance unit so that the resistance unit generates a rotation resistance to the flywheel; wherein when the operating portion is pushed, the screw rod and the pushing member are pushed synchronously to push the push rod, and the push rod abuts against the resistance unit so that the resistance unit generates a braking resistance to the flywheel.

Claims 9-13 depend either directly or indirectly from claim 7 and are allowable for all the reasons claim 7 is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.K./Examiner, Art Unit 3784                                                                                                                                                                                                        
/ANDREW S LO/Primary Examiner, Art Unit 3784